Exhibit 10.23

LOGO [g123199ex10_23pg001.jpg]

 

 

PRIVATE & CONFIDENTIAL

 

Andre Calantzopoulos

 

Lausanne, April 1, 2010

Dear Andre,

Further to your annual performance assessment and discussion with your
supervisor, we are pleased to confirm that effective as of April 1, 2010, your
annual base salary is being increased by 3.5%.

 

from CHF 1’384’682.— p.a.*    CHF 106’514.— p.m.* to CHF 1’433’146.— p.a.    CHF
110’242.— p.m.

Your new Position in Range as a result of this salary increase, is now 49%.

All other conditions relating to your employment with Philip Morris
International Management SA remain as stated in your letter of employment issued
at the time of the engagement and, if applicable, in any subsequent amendments.

We take this opportunity of wishing you continued success and satisfaction.

Yours sincerely,

 

/S/ PETER-PAUL ADRIAANSEN   /S/ RALF ZYSK Peter-Paul Adriaansen   Ralf Zysk
Director Human Resources   Vice President Center of Expertise Decision Support &
Business Partner   Reward & Retain and Mobility Switzerland  

*p.a. = annual

*p.m. = monthly

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50 • CASE POSTALE 1171 • 1001 LAUSANNE • SWITZERLAND •
TELEPHONE: +4l 58 242 00 00 • TELEFAX: +41 58 242 01 01

www.philipmorrisinternational.com